Exhibit 10.1

Adobe Systems Incorporated

Deferred Compensation Plan

 

Effective December 2, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1

 

Definitions

 

1

 

 

 

 

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

 

6

 

 

 

 

 

2.1

 

Selection by Committee

 

6

2.2

 

Enrollment and Eligibility Requirements; Commencement of Participation

 

6

2.23

 

Termination of a Participant’s Eligibility

 

7

 

 

 

 

 

ARTICLE 3

 

Deferral Commitments/Company Contribution Amounts/Company Restoration Matching
Amounts /Vesting/Crediting/Taxes

 

8

 

 

 

 

 

3.1

 

Minimum Deferrals

 

8

3.2

 

Maximum Deferral

 

9

3.3

 

Election to Defer; Effect of Election Form

 

9

3.4

 

Withholding and Crediting of Annual Deferral Amounts

 

10

3.5

 

Company Contribution Amount

 

10

3.6

 

Company Restoration Matching Amount

 

11

3.7

 

Crediting of Amounts after Benefit Distribution

 

11

3.8

 

Vesting

 

11

3.9

 

Crediting/Debiting of Account Balances

 

12

3.10

 

FICA and Other Taxes

 

13

 

 

 

 

 

ARTICLE 4

 

Scheduled Distribution; Unforeseeable Financial Emergencies

 

14

 

 

 

 

 

4.1

 

Scheduled Distribution

 

14

4.2

 

Postponing Scheduled Distributions

 

14

4.3

 

Other Benefits Take Precedence Over Scheduled Distributions

 

15

4.4

 

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

15

 

 

 

 

 

ARTICLE 5

 

Change in Control Benefit

 

16

 

 

 

 

 

5.1

 

Change in Control Benefit

 

16

5.2

 

Payment of Change in Control Benefit

 

16

 

 

 

 

 

ARTICLE 6

 

Retirement Benefit

 

16

 

 

 

 

 

6.1

 

Retirement Benefit

 

16

6.2

 

Payment of Retirement Benefit

 

16

 

 

 

 

 

ARTICLE 7

 

Termination Benefit

 

17

 

 

 

 

 

7.1

 

Termination Benefit

 

17

7.2

 

Payment of Termination Benefit

 

17

 

i


--------------------------------------------------------------------------------




 

ARTICLE 8

 

Disability Benefit

 

17

 

 

 

 

 

8.1

 

Disability Benefit

 

17

8.2

 

Payment of Disability Benefit

 

17

 

 

 

 

 

ARTICLE 9

 

Death Benefit

 

18

 

 

 

 

 

9.1

 

Death Benefit

 

18

9.2

 

Payment of Death Benefit

 

18

 

 

 

 

 

ARTICLE 10

 

Beneficiary Designation

 

18

 

 

 

 

 

10.1

 

Beneficiary

 

18

10.2

 

Beneficiary Designation; Change; Spousal Consent

 

18

10.3

 

Acknowledgement

 

18

10.4

 

No Beneficiary Designation

 

18

10.5

 

Doubt as to Beneficiary

 

18

10.6

 

Discharge of Obligations

 

19

 

 

 

 

 

ARTICLE 11

 

Leave of Absence

 

19

 

 

 

 

 

11.1

 

Paid Leave of Absence

 

19

11.2

 

Unpaid Leave of Absence

 

19

11.3

 

Leaves Resulting in Separation from Service

 

19

 

 

 

 

 

ARTICLE 12

 

Termination of Plan, Amendment or Modification

 

19

 

 

 

 

 

12.1

 

Termination of Plan

 

19

12.2

 

Amendment

 

20

12.3

 

Plan Agreement

 

20

12.4

 

Effect of Payment

 

20

 

 

 

 

 

ARTICLE 13

 

Administration

 

21

 

 

 

 

 

13.1

 

Committee Duties

 

21

13.2

 

Administration Upon Change in Control

 

21

13.3

 

Agents

 

21

13.4

 

Binding Effect of Decisions

 

21

13.5

 

Indemnity of Committee

 

22

13.6

 

Employer Information

 

22

 

 

 

 

 

ARTICLE 14

 

Other Benefits and Agreements

 

22

 

 

 

 

 

14.1

 

Coordination with Other Benefits

 

22

 

 

 

 

 

ARTICLE 15

 

Claims Procedures

 

22

 

 

 

 

 

15.1

 

Presentation of Claim

 

22

15.2

 

Notification of Decision

 

22

15.3

 

Review of a Denied Claim

 

23

 

ii


--------------------------------------------------------------------------------




 

15.4

 

Decision on Review

 

23

15.5

 

Arbitration/Interest on Unpaid Amounts/Controlling Law

 

24

 

 

 

 

 

ARTICLE 16

 

Trust

 

24

 

 

 

 

 

16.1

 

Establishment of the Trust

 

24

16.2

 

Interrelationship of the Plan and the Trust

 

25

16.3

 

Distributions From the Trust

 

25

 

 

 

 

 

ARTICLE 17

 

Miscellaneous

 

25

 

 

 

 

 

17.1

 

Status of Plan

 

25

17.2

 

Unsecured General Creditor

 

25

17.3

 

Employer’s Liability

 

25

17.4

 

Nonassignability

 

25

17.5

 

Not a Contract of Employment

 

25

17.6

 

Furnishing Information

 

26

17.7

 

Terms

 

26

17.8

 

Captions

 

26

17.9

 

Governing Law

 

26

17.10

 

Notice

 

26

17.11

 

Successors

 

26

17.12

 

Spouse’s Interest

 

26

17.13

 

Validity

 

27

17.14

 

Incompetent

 

27

17.15

 

Court Order

 

27

17.16

 

Distribution in the Event of Income Inclusion Under 409A

 

27

17.17

 

Deduction Limitation on Benefit Payments

 

27

17.18

 

Insurance

 

28

 

iii


--------------------------------------------------------------------------------


Adobe Systems Incorporated

Deferred Compensation Plan

Master Plan Document

 

ADOBE SYSTEMS INCORPORATED

DEFERRED COMPENSATION PLAN

Effective December 2, 2006

Purpose

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Adobe Systems Incorporated, a Delaware corporation, and its subsidiaries, if
any, that sponsor this Plan.  This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.

ARTICLE 1
Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1                                 “Account Balance” shall mean, with respect
to a Participant, an entry on the records of the Employer equal to the sum of
the Participant’s Annual Accounts.  The Account Balance shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1.2                                 “Annual Account” shall mean, with respect to
a Participant, an entry on the records of the Employer equal to the following
amount: (i) the sum of the Participant’s Annual Deferral Amount, Company
Contribution Amount and Company Restoration Matching Amount for any one Plan
Year, plus (ii) amounts credited or debited to such amounts pursuant to this
Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Annual Account for such
Plan Year.  The Annual Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

1.3                                 “Annual Deferral Amount” shall mean that
portion of a Participant’s Base Salary, Bonus, Commissions, Performance Based
Restricted Stock Units, and Director Fees that a Participant defers in
accordance with Article 3 for any one Plan Year, without regard to whether such
amounts are withheld and credited during such Plan Year.  In the event of a
Participant’s Retirement, Disability, death or Termination of Employment prior
to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

1.4                                 “Annual Installment Method” shall be an
annual installment payment over the number of years selected by the Participant
in accordance with this Plan, calculated as follows: (i) for the first annual
installment, the vested portion of each Annual Account shall be calculated as of
the close of business on or around the Participant’s Benefit Distribution Date,
as determined by the Committee in its sole discretion, and (ii) for remaining
annual installments, the vested portion of each applicable Annual Account shall
be calculated on every anniversary of such calculation date, as applicable. 
Each annual installment shall be calculated by multiplying this balance by a

1


--------------------------------------------------------------------------------




fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due to the Participant.  By way of example,
if the Participant elects a ten year Annual Installment Method as the form of
Retirement Benefit for an Annual Account, the first payment shall be 1/10 of the
vested balance of such Annual Account, calculated as described in this
definition.  The following year, the payment shall be 1/9 of the vested balance
of such Annual Account, calculated as described in this definition.

1.5                               “Base Salary” shall mean the annual cash
compensation from an Employer relating to services performed during any calendar
year.  It shall be limited to base pay earned during any calendar year and shall
exclude: Commissions; distributions from nonqualified deferred compensation
plans; bonuses; overtime; fringe benefits; stock options; employee stock
purchase plan benefits; lump sum cash payout of paid time off in the case of
Participants incurring a separation from service on account of Termination of
Employment, Retirement, Disability, or death; relocation expenses; incentive
payments; non-monetary awards; Director Fees and other fees; and automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income).  Base
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant and not otherwise included in the
Participant’s income because of Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.  Base
Salary shall be reduced by Participant contributions under this Plan.

1.6                                 “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 10, that are entitled to receive benefits under this Plan upon the death
of a Participant.

1.7                                 “Beneficiary Designation Form” shall mean
the form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.

1.8                                 “Benefit Distribution Date” shall mean a
date that triggers distribution of a Participant’s vested benefits.  A Benefit
Distribution Date for a Participant shall be determined upon the occurrence of
any one of the following:

(a)                                  If the Participant Retires, the Benefit
Distribution Date for his or her vested Account Balance shall be (i) the last
day of the six-month period immediately following the date on which the
Participant Retires if the Participant is a Key Employee, and (ii) for all other
Participants, the date on which the Participant Retires; provided, however, in
the event the Participant changes the Retirement Benefit election for one or
more Annual Accounts in accordance with Section 6.2(b), the Benefit Distribution
Date for such Annual Account(s) shall be postponed in accordance with such
Section 6.2(b); or

(b)                                 If the Participant experiences a Termination
of Employment, the Benefit Distribution Date for his or her vested Account
Balance shall be (i) the last day of the six-month period immediately following
the date on which the Participant experiences a Termination of Employment if the
Participant is a Key Employee, and (ii) for all other

2


--------------------------------------------------------------------------------




Participants, the date on which the Participant experiences a Termination of
Employment; or

(c)                                  If the Participant dies prior to the
complete distribution of his or her vested Account Balance, the Participant’s
Benefit Distribution Date shall be the date on which the Committee is provided
with proof that is satisfactory to the Committee of the Participant’s death; or

(d)                                 If the Participant becomes Disabled, the
Participant’s Benefit Distribution Date shall be the date on which it is
determined that the Participant has become Disabled; or

(e)                                  If (i) a Change in Control occurs with
respect to a Participant prior to the Participant’s Termination of Employment,
Retirement, death or Disability, and (ii) the Participant has elected to receive
a Change in Control Benefit as set forth in Article 5, the Participant’s Benefit
Distribution Date shall be the date on which the Change in Control occurs, as
determined by the Committee in its sole discretion.

1.9                                 “Board” shall mean the board of directors of
the Company.

1.10                           “Bonus” shall mean any compensation, in addition
to Base Salary and Commissions from an Employer, earned by a Participant for
services rendered during an Employer’s fiscal year or such other period provided
under any Employer’s Annual Incentive Plan, Profit Sharing Plan, or any other
cash incentive arrangement designated by the Committee, as further described on
an Election Form approved by the Committee in its sole discretion.

1.11                           “Change in Control” shall mean any “change in
control event” as defined in accordance with Treasury guidance and Regulations
related to Code Section 409A. Notwithstanding the preceding sentence, the
Committee may determine that the definition of Change in Control for purposes of
this Plan shall be more restrictive than the definition applicable under Section
409A, for example, by providing that sales of subsidiaries of the Company shall
not be taken into account in determining whether there has been a Change in
Control.

1.12                           “Change in Control Benefit” shall have the
meaning set forth in Article 5.

1.13                           “Claimant” shall have the meaning set forth in
Section 15.1.

1.14                           “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time.

1.15                           “Commissions” shall mean the commissions
otherwise payable to a Participant under an Employer sales incentive plan absent
a deferral under this Plan.

1.16                           “Committee” shall mean the committee described in
Article 13.

1.17                           “Company” shall mean Adobe Systems Incorporated,
a Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.

1.18                           “Company Contribution Amount” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.5.

1.19                           “Company Restoration Matching Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.6.

1.20                           “Death Benefit” shall mean the benefit set forth
in Article 9.

3


--------------------------------------------------------------------------------




1.21                           “Director” shall mean any member of the Board.

1.22                           “Director Fees” shall mean the annual fees earned
by a Director, including retainer fees and meeting fees, as compensation for
serving on the Board.

1.23                           “Disability” or “Disabled” shall mean that a
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident or health plan covering employees of the Participant’s Employer.

1.24                           “Disability Benefit” shall mean the benefit set
forth in Article 8.

1.25                           “Election Form” shall mean the form, which may be
in electronic format, established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to make an election
under the Plan.

1.26                           “Employee” shall mean a person who is an employee
of any Employer.

1.27                           “Employer(s)” shall mean the Company and/or any
of its subsidiaries (now in existence or hereafter formed or acquired) that have
been selected by the Board to participate in the Plan and have adopted the Plan
as a sponsor.

1.28                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

1.29                           “First Plan Year” shall mean the period beginning
January 1, 2007 and ending December 31, 2007; provided that, the Committee may
determine, in its discretion, an earlier beginning date for the First Plan Year.

1.30                           “401(k) Plan” shall mean, with respect to an
Employer, a plan qualified under Code Section 401(a) that contains a cash or
deferral arrangement described in Code Section 401(k), adopted by the Employer,
as it may be amended from time to time, or any successor thereto.

1.31                           “Key Employee” shall mean any Participant who is
a “key employee” (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) of any Employer which is a corporation whose stock is publicly
traded on an established securities market or otherwise, as determined by the
Committee in accordance with Code Section 409A and related Treasury guidance and
Regulations.

1.32                           “Participant” shall mean any Employee or Director
(i) who is selected to participate in the Plan, (ii) who submits an executed
Plan Agreement, Election Form and Beneficiary Designation Form, which are
accepted by the Committee, and (iii) whose Plan Agreement has not terminated.

1.33                           “Performance Based Restricted Stock Units” shall
mean the restricted stock units awarded to selected Participants, which units
shall be settled by the delivery of Company stock unless deferral of payout is
made pursuant to this Plan.

4


--------------------------------------------------------------------------------




1.34                           “Plan” shall mean the Adobe Systems Incorporated
Deferred Compensation Plan, which shall be evidenced by this instrument and by
each Plan Agreement, as they may be amended from time to time.

1.35                           “Plan Agreement” shall mean a written agreement,
as may be amended from time to time, which is entered into by and between an
Employer and a Participant.  Each Plan Agreement executed by a Participant and
the Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement.  The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by the Employer, the Participant, and the Company.

1.36                           “Plan Year” shall mean a period beginning on
January 1 of each calendar year and continuing through December 31 of such
calendar year.

1.37                           “Retirement”, “Retire(s)” or “Retired” shall mean
(1) with respect to an Employee, separation from service with all Employers for
any reason other than a leave of absence, death or Disability, as determined in
accordance with Code Section 409A and related Treasury guidance and Regulations,
on or after the attainment of age 55 with ten Years of Service; and (2) with
respect to a Director who is not then an Employee, separation from service as a
Director with all Employers.

1.38                           “Retirement Benefit” shall mean the benefit set
forth in Article 6.

1.39                           “Scheduled Distribution” shall mean the
distribution set forth in Section 4.1.

1.40                           “Terminate the Plan”, “Termination of the Plan”
shall mean a determination that (i) all Participants (or all Participants of one
or more Employers) shall no longer be eligible to participate in the Plan, (ii)
all deferral elections for such Participants shall terminate, and (iii) such
Participants shall no longer be eligible to receive Employer contributions under
this Plan.

1.41                           “Termination Benefit” shall mean the benefit set
forth in Article 7.

1.42                           “Termination of Employment” shall mean the
separation from service with all Employers, voluntarily or involun­tarily, for
any reason other than Retirement, Disability, death or an authorized leave of
absence, as determined in accordance with Code Section 409A and related Treasury
guidance and Regulations.  If a Participant is both an Employee and a Director,
a Termination of Employment shall occur only upon the termination of the last
position held.

1.43                           “Trust” shall mean one or more trusts established
by the Company in accordance with Article 16.

1.44                           “Unforeseeable Financial Emergency” shall mean a
severe financial hardship of the Participant or Beneficiary resulting from an
illness or accident of the Participant or Beneficiary, the Participant or
Beneficiary’s spouse or the Participant or Beneficiary’s dependent (as defined
in section 152(a) of the Code)); loss of the Participant’s or Beneficiary’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, as a result of a
natural disaster); or other similar extraordinary and unforeseeable circumstance
arising as a result of events beyond the control of the Participant or

5


--------------------------------------------------------------------------------




Beneficiary.  The determination of whether an “Unforeseeable Financial
Emergency” exists shall be determined in the sole discretion of the Committee.

1.45                           “Years of Service” shall mean the total number of
full years in which a Participant has been employed by one or more Employers. 
For purposes of this definition, a year of employment shall be a 365 day period
(or 366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date.  The Committee
shall make a determination as to whether any partial year of employment shall be
counted as a Year of Service.  The Committee, in its complete discretion, may
determine that, in addition to employment described in the preceding two
sentences, employment may be counted toward the computation of Years of Service
if it is either (a) employment with a subsidiary that is not an Employer or (2)
employment with a company that has been in whole or part acquired by the Company
or a subsidiary of the Company through merger, purchase of assets, or other form
of reorganization.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1                                 Selection by Committee.  Participation in
the Plan shall be limited to Directors and, as determined by the Committee in
its sole discretion, a select group of management or highly compensated
Employees.  From that group, the Committee shall select, in its sole discretion,
those individuals who may actually participate in this Plan.

2.2                                 Enrollment and Eligibility Requirements;
Commencement of Participation.

(a)                                  As a condition to participation, each
Director or selected Employee who is eligible to participate in the Plan
effective as of the first day of a Plan Year shall complete, execute and return
to the Committee a Plan Agreement, an Election Form and a Beneficiary
Designation Form, prior to the first day of such Plan Year, or such other
earlier deadline (such as prior to the first day of the Company’s fiscal year)
as may be established by the Committee in its sole discretion.  In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.  With respect to the
First Plan Year, each Director or selected Employee must complete these
requirements within 30 days of the date on which such Director or Employee
becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee, in its sole discretion, in
order to participate for that Plan.  Except as provided in Section 2.2(b) below,
with respect to any Plan Year after the First Plan Year, each Director or
selected Employee must complete these requirements prior to the first day of
such Plan Year, or such other earlier deadline (such as prior to the first day
of the Company’s fiscal year) as may be established by the Committee in its sole
discretion.

(b)                                 A Director or selected Employee who first
becomes eligible to participate in this Plan after the first day of a Plan Year
must complete these requirements within 30 days after he or she first becomes
eligible to participate in the Plan, or within such other earlier deadline as
may be established by the Committee, in its sole discretion, in order to
participate for that Plan Year.  In such event, such person’s participation in
this Plan shall

6


--------------------------------------------------------------------------------




not commence earlier than the date determined by the Committee pursuant to
Section 2.2(c) and such person shall not be permitted to defer under this Plan
any portion of his or her Base Salary, Bonus and/or Director Fees that are paid
with respect to services performed prior to his or her participation
commencement date, except to the extent permissible under Code Section 409A and
related Treasury guidance or Regulations.

(c)                                  Each Director or selected Employee who is
eligible to participate in the Plan shall commence participation in the Plan on
the date that the Committee determines, in its sole discretion, that the
Director or Employee has met all enrollment requirements set forth in this Plan
and required by the Committee, including returning all required documents to the
Committee within the specified time period.  Notwithstanding the foregoing, the
Committee shall process such Participant’s deferral election as soon as
administratively practicable after such deferral election is submitted to and
accepted by the Committee.

(d)                                 If a Director or an Employee fails to meet
all requirements contained in this Section 2.2 within the period required, that
Director or Employee shall not be eligible to participate in the Plan during
such Plan Year.

(e)                                  If, pursuant to Section 3.3(c), the
Committee determines that an election may be made to defer the payment of
performance-based compensation no later than six months before the end of the
performance service period, the Committee may adjust the deadline for the
submission of enrollment forms to reflect its determination.  In particular, the
Committee may determine that the enrollment deadlines with respect to the Annual
Incentive Plan shall be measured with respect to the date ending six months
before the end of the Company’s fiscal year and that the timing deadlines with
respect to the submission of forms with respect to the deferral of compensation
under the Annual Incentive Plan shall be measured solely with respect to the
date ending six months before the end of the Company’s fiscal year.

2.3                                 Termination of a Participant’s Eligibility.
  If the Committee determines that an Employee Participant no longer qualifies
as a member of a select group of management or highly compensated employees, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, or that the inclusion of Directors in this
Plan could jeopardize the status of this Plan as a plan intended to be
“unfunded” and “maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1),
the Committee shall have the right, in its sole discretion, to (i) terminate any
deferral election the Participant has made for the remainder of the Plan Year in
which the Committee makes such determination, (ii) prevent the Participant from
making future deferral elections, and/or (iii) take further action that the
Committee deems appropriate.  Notwithstanding the foregoing, in the event of a
Termination of the Plan, the termination of the affected Participant’s
eligibility for participation in the Plan shall not be governed by this Section
2.3, but rather shall be governed by Section 12.1.  In the event that a
Participant is no longer eligible to defer compensation under this Plan, the
Participant’s Account Balance shall continue to be governed by the terms of this
Plan until such time as the Participant’s Account Balance is paid in accordance
with the terms of this Plan.

7


--------------------------------------------------------------------------------




ARTICLE 3
Deferral Commitments/Company Contribution Amounts/

Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

3.1                                 Minimum Deferrals.

(a)                                  Annual Deferral Amount.  For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Base Salary, Commissions, Bonus, Performance Based Restricted Stock Units,
and/or Director Fees in the following minimum amounts for each deferral elected:

Deferral

 

Minimum Amount

Base Salary

 

5%

Commissions

 

5%

Bonus

 

5% (in the case of the Annual Incentive Plan, the Participant may elect to defer
amounts in excess of a specified dollar amount)

Performance Based Restricted Stock Units

 

5%

Director Fees

 

5%

In addition to the minimum amounts set forth above, the Committee may determine
in its discretion that elections to defer Base Salary, Commissions, Performance
Based Restricted Units, or Bonuses shall only be effective to the extent that a
specified minimum dollar amount of Base Salary, Commissions, Performance Based
Restricted Stock Units, or Bonus is expected to be deferred; for example, the
Committee may determine that an election to defer a portion of a Participant’s
Bonus under the Annual Incentive Plan shall only be effective if a minimum
amount, such as $2000, is expected to be deferred. If the Committee determines,
in its sole discretion, prior to the beginning of a Plan Year that a Participant
has made an election for less than the stated minimum amounts, or if no election
is made, the amount deferred shall be zero.  If the Committee determines, in its
sole discretion, at any time after the beginning of a Plan Year that a
Participant has deferred less than the stated minimum amounts for that Plan
Year, any amount credited to the Participant’s applicable Annual Account as the
Annual Deferral Amount for that Plan Year shall be distributed to the
Participant within 60 days after the last day of the Plan Year in which the
Committee determination was made. 

(b)                                 Participation After Commencement of Plan
Year.  Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, unless the Committee establishes
different proration rules, any minimum Annual Deferral Amount shall be an amount
equal to any minimum established by the Plan or the Committee multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.

8


--------------------------------------------------------------------------------




3.2                                 Maximum Deferral.

(a)                                  Annual Deferral Amount.  For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Base Salary, Commissions, Bonus, Performance Based Restricted Stock Units,
and/or Director Fees up to the following maximum percentages for each deferral
elected, provided that, if necessary for the purpose of allowing enough
remaining undeferred compensation to fund any necessary withholdings for taxes
or benefits, the Committee may, in its sole discretion, establish lesser amounts
for one or more classes of Participants:

Deferral

 

Maximum Percentage

 

Base Salary

 

75

%

Commissions

 

100

%

Bonus

 

100

%

Performance Based Restricted Stock Units

 

100

%

Director Fees

 

100

%

 

(b)                                 Short Plan Year.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the maximum Annual Deferral Amount shall be limited to the amount of
compensation not yet earned by the Participant as of the date the Participant
submits a Plan Agreement and Election Form to the Committee for acceptance,
except to the extent permissible under Code Section 409A and related Treasury
guidance or Regulations.

3.3                                 Election to Defer; Effect of Election Form.

(a)                                  First Plan Year.  In connection with a
Participant’s commence­ment of participa­tion in the Plan, the Participant shall
make an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan.  For these elections to
be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Committee (in accordance with Section 2.2 above) and
accepted by the Committee.

(b)                                 Subsequent Plan Years.  For each succeeding
Plan Year, an irrevocable deferral election for that Plan Year, and such other
elections as the Committee deems necessary or desirable under the Plan, shall be
made by timely delivering a new Election Form to the Committee, in accordance
with its rules and procedures, before the end of the Company’s fiscal year
preceding the Plan Year for which the election is made, or before such other
deadline established by the Committee to the extent such other deadline complies
with the requirements of Code Section 409A and related Treasury guidance.  If no
such Election Form is timely delivered for a Plan Year, the Annual Deferral
Amount shall be zero for that Plan Year.

9


--------------------------------------------------------------------------------




(c)                                  Performance-Based Compensation.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
determine that an irrevocable deferral election pertaining to performance-based
compensation may be made by the Participant’s timely delivering an Election Form
to the Committee, in accordance with its rules and procedures, no later than six
6 months before the end of the performance service period.  “Performance-based
compensation” shall be compensation from an Employer based on services performed
over a period of at least 12 months, in accordance with Code Section 409A and
related Treasury guidance or Regulations.  Until such time as Treasury guidance
provides the requirements for an amount to qualify as “performance-based
compensation” under Code Section 409A, the Committee may utilize the definition
of “bonus compensation” provided in Treasury Notice 2005-1 in determining which
amounts may be deferred by delivering an Election Form to the Committee, in
accordance with its rules and procedures, no later than six months before the
end of the performance service period.

3.4                                 Withholding and Crediting of Annual Deferral
Amounts.

(a)                                  For each Plan Year, the Base Salary portion
of the Annual Deferral Amount shall be withheld from each regularly scheduled
Base Salary payment in equal amounts, as adjusted from time to time for
increases and decreases in Base Salary.  The Bonus, Commission, Performance
Based Restricted Stock Units, and/or Director Fees portion of the Annual
Deferral Amount shall be withheld at the time these amounts are or otherwise
would be paid to the Participant, whether or not this occurs during the Plan
Year itself.  Annual Deferral Amounts shall be credited to the Participant’s
Annual Account for such Plan Year at the time such amounts would otherwise have
been paid to the Participant.

(b)                                 Notwithstanding any provision or election
under this Plan to the contrary, if necessary to comply with Code Section 409A
or to facilitate administration of the Company’s payroll system, the Committee,
in its sole discretion, may choose to either (i) not withhold from Base Salary
during any payroll period in which any portion of such Base Salary relates to
services performed in a prior Plan Year, or (ii) withhold from Base Salary
during any payroll period in which any portion of such Base Salary relates to
services performed in a prior Plan Year in accordance with the Participant’s
deferral election submitted for the prior Plan Year.  Accordingly, in order to
carry out the intent of this provision, the Committee may adjust a Participant’s
Base Salary deferral election submitted pursuant to this Article 3.

3.5                                 Company Contribution Amount.

(a)                                  An Employer is not generally required to
make Employer Contributions to this Plan.  Employer Contributions may be made,
however, as provided under the following subsections of this section and Section
3.6.

(b)                                 For each Plan Year, an Employer may be
required to credit amounts to a Participant’s Annual Account in accordance with
employment or other agreements entered into between the Participant and the
Employer, which amounts shall be part of the Participant’s Company Contribution
Amount for that Plan Year.  Such amounts shall be credited to the Participant’s
Annual Account for the applicable Plan Year on the date or dates prescribed by
such agreements.

10


--------------------------------------------------------------------------------




(c)                                  For each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit any amount it decides, in
its discretion, to contribute to any Participant’s Annual Account under this
Plan, which amount shall be part of the Participant’s Company Contribution
Amount for that Plan Year.  The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive a Company Contribution Amount for that Plan
Year.  The Company Contribution Amount described in this Section 3.5(c), if any,
shall be credited to the Participant’s Annual Account for the applicable Plan
Year on a date or dates to be determined by the Committee, in its sole
discretion.

3.6                                 Company Restoration Matching Amount.  A
Participant’s Company Restoration Matching Amount for any Plan Year shall be an
amount, which is determined by the Committee to make up for a reduction in the
Participant’s match in the 401(k) Plan for the Plan Year, if any, due to the
Participant’s deferral of Base Salary, Commissions, and Bonus into this Plan for
the Plan Year.  In order to be eligible for a Company Restoration Matching
Amount, a Participant must contribute the maximum amount that he or she is
eligible to contribute to the 401(k) Plan year that corresponds to the Plan Year
of this Plan.  The amount of the Company Restoration Matching Amount shall be
computed by determining the increase in the Participant’s eligible compensation
(the “Increase”) under the 401(k) Plan for the Plan Year that would have
occurred, absent the Participant’s election to participate in this Plan; the
Company Restoration Matching Amount equals the additional matching contribution
to the 401(k) Plan that would have occurred if the Participant’s eligible
compensation had been increased by the Increase and the Participant had deferred
that portion of the Increase into the 401(k) Plan that would have resulted in
the maximum matching contribution by the Company with respect to the Increase. 
For example, if (a) the maximum eligible compensation under the 401(k) Plan for
a Plan Year is $210,000, (b) the Company matches 50% of the first 6% of eligible
compensation contributed by a Participant, and (c) eligible compensation under
the 401(k) Plan is reduced to $170,000 because of a Participant’s election under
this Plan, the Company Restoration Matching Amount would be $1200 (50% of 6% of
$40,000). The Participant’s Company Restoration Matching Amount, if any, shall
be credited to the Participant’s Annual Account for the applicable Plan Year on
a date or dates to be determined by the Committee, in its sole discretion.

3.7                                 Crediting of Amounts after Benefit
Distribution.  Notwithstanding any provision in this Plan to the contrary,
should the complete distribution of a Participant’s vested Account Balance occur
prior to the date on which any portion of (i) the Annual Deferral Amount that a
Participant has elected to defer in accordance with Section 3.3, (ii) the
Company Contribution Amount, or (iii) the Company Restoration Matching Amount,
would otherwise be credited to the Participant’s Account Balance, such amounts
shall not be credited to the Participant’s Account Balance, but shall be paid to
the Participant in a manner determined by the Committee, in its sole discretion.

3.8                                 Vesting.

(a)                                  A Participant shall at all times be 100%
vested in his or her deferrals of Base Salary, Commissions, Performance Based
Restricted Stock Units, Bonus and Director’s Fees.

(b)                                 A Participant shall be vested in the portion
of his or her Account Balance attributable to any Company Contribution Amounts,
plus amounts credited or debited on such amounts

11


--------------------------------------------------------------------------------




(pursuant to Section 3.9), in accordance with the vesting schedule(s) set forth
in his or her Plan Agreement, employment agreement or any other agreement
entered into between the Participant and his or her Employer.  If not addressed
in such agreements, a Participant shall vest in the portion of his or her
Account Balance attributable to any Company Contribution Amounts, plus amounts
credited or debited on such amounts (pursuant to Section 3.9), in accordance
with the vesting schedule declared by the Committee in its sole discretion.

(c)                                  A Participant shall be vested in the
portion of his or her Account Balance attributable to any Company Restoration
Matching Amounts, plus amounts credited or debited on such amounts (pursuant to
Section 3.9), only to the extent that the Participant would be vested in such
amounts under the provisions of the 401(k) Plan, as determined by the Committee
in its sole discretion.

3.9                                 Crediting/Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account Balance in accordance with the
following rules:

(a)                                  Measurement Funds.  The Committee shall
select from time to time certain mutual funds, insurance company separate
accounts, indexed rates or other methods (the “Measurement Funds”) for purposes
of crediting or debiting additional amounts to Participants’ Account Balances. 
The Committee may discontinue, substitute or add a Measurement Fund, provided
however, that any decision to retain, discontinue or substitute a Measurement
Fund shall be made in good faith. Any discontinuance of a Measurement Fund will
take effect not earlier than the first day of the first calendar quarter that
begins at least 30 days after the day on which the Committee gives Participants
advance written notice of such change, unless such advance notice cannot be
given due to reasons beyond the control of the Company or the Committee, in
which case notice of the change shall be given as soon as administratively
practical.

(b)                                 Company Stock Fund.  With respect to the
deferral of Performance Based Restricted Stock Units, unless otherwise
specifically provided by the Committee, deferrals may be only credited to a
Measurement Fund denominated in units of common stock of the Company, and
distributions from such fund shall only be made in shares of such stock.

(c)                                  Election of Measurement Funds.  A
Participant, in connection with his or her initial deferral election in
accordance with Section 3.3 above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.9(a) above) to be used to
determine the amounts to be credited or debited to his or her Account Balance. 
If a Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into a default Measurement Fund which is selected by the Committee and
identified prior to such allocation in Plan communication materials.  A
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee or by any other procedure
approved by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the amounts to be credited or debited

12


--------------------------------------------------------------------------------




to the Participant’s Account Balance, or to change the portion of the
Participant’s Account Balance allocated to each previously or newly elected
Measurement Fund.  If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.

(d)                                 Proportionate Allocation.  In making any
election described in Section 3.9(c) above, the Participant shall specify on the
Election Form, in increments of one percent (1%), the percentage of his or her
Account Balance or Measurement Fund, as applicable, to be allocated/reallocated.

(e)                                  Crediting or Debiting Method.  The
performance of each Measurement Fund (either positive or negative) will be
determined on a daily basis based on the manner in which such Participant’s
Account Balance has been hypothetically allocated among the Measurement Funds by
the Participant.

(f)                                    No Actual Investment.  Notwithstanding
any other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation of his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund.  In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves.  Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.10                           FICA and Other Taxes.

(a)                                  Annual Deferral Amounts.  For each Plan
Year in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary and/or Bonus Amounts that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount.  If necessary, the Committee
may reduce the Annual Deferral Amount in order to comply with this Section 3.10.

(b)                                 Company Restoration Matching Amounts and
Company Contribution Amounts.  When a Participant becomes vested in a portion of
his or her Account Balance attributable to any Company Restoration Matching
Amounts and/or Company Contribution Amounts, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is
not deferred, in a manner determined by the Employer(s), the Participant’s share
of FICA and other employment taxes (or other required withholdings) on such
amounts.  If necessary, the Committee may reduce the

13


--------------------------------------------------------------------------------




vested portion of the Participant’s Company Restoration Matching Amount or
Company Contribution Amount, as applicable, in order to comply with this Section
3.10.

(c)                                  Distributions.  The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Financial Emergencies

4.1                                 Scheduled Distribution.  In connection with
each election to defer an Annual Deferral Amount, a Participant may irrevocably
elect to receive a Scheduled Distribution, in the form of a lump sum payment,
from the Plan with respect to all or a portion of the Annual Deferral Amount. 
The Scheduled Distribution shall be a lump sum payment in an amount that is
equal to the portion of the Annual Deferral Amount the Participant elected to
have distributed as a Scheduled Distribution, plus amounts credited or debited
in the manner provided in Section 3.9 above on that amount, calculated as of the
close of business on or around the date on which the Scheduled Distribution
becomes payable, as determined by the Committee in its sole discretion.  Subject
to the other terms and conditions of this Plan, each Scheduled Distribution
elected shall be paid out during a 60 day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”).  The Plan Year designated by the Participant must be at
least three Plan Years after the end of the Plan Year to which the Participant’s
deferral election described in Section 3.3 relates.  By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2007, the earliest Scheduled Distribution
Date that may be designated by a Participant would be January 1, 2011, and the
Scheduled Distribution would become payable during the 60 day period commencing
immediately after such Scheduled Distribution Date.

4.2                                 Postponing Scheduled Distributions. A
Participant may elect to postpone a Scheduled Distribution described in Section
4.1 above, and have such amount paid out during a 60 day period commencing
immediately after an allowable alternative distribution date designated by the
Participant in accordance with this Section 4.2.  In order to make this
election, the Participant must submit a new Scheduled Distribution Election Form
to the Committee in accordance with the following criteria:

(a)                                  Such Scheduled Distribution Election Form
must be submitted to and accepted by the Committee in its sole discretion at
least 12 months prior to the Participant’s previously designated Scheduled
Distribution Date;

(b)                                 The new Scheduled Distribution Date selected
by the Participant must be the first day of a Plan Year, and must be at least
five years after the previously designated Scheduled Distribution Date; and

14


--------------------------------------------------------------------------------


(c)                                  The election of the new Scheduled
Distribution Date shall have no effect until at least 12 months after the date
on which the election is made.

4.3                                 Other Benefits Take Precedence Over
Scheduled Distributions.  Should a Benefit Distribution Date occur that triggers
a benefit under Articles 5, 6, 7, 8, or 9, any Annual Deferral Amount that is
subject to a Scheduled Distribution election under Section 4.1 shall not be paid
in accordance with Section 4.1, but shall be paid in accordance with the other
applicable Article. Notwithstanding the foregoing, the Committee shall interpret
this Section 4.3 in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to Treasury guidance and
Regulations issued after the effective date of this Plan.

4.4                                 Unforeseeable Emergencies.

(a)                                  If the Participant experiences an
Unforeseeable Emergency, the Participant may petition the Committee to receive a
partial or full payout from the Plan, subject to the provisions set forth below.

(b)                                 The payout, if any, from the Plan shall not
exceed the lesser of (i) the Participant’s vested Account Balance, calculated as
of the close of business on or around the date on which the amount becomes
payable, as determined by the Committee in its sole discretion, or (ii) the
amount necessary to satisfy the Unforeseeable Emergency, plus amounts necessary
to pay Federal, state, or local income taxes or penalties reasonably anticipated
as a result of the distribution.  Notwithstanding the foregoing, a Participant
may not receive a payout from the Plan to the extent that the Unforeseeable
Emergency is or may be relieved (A) through reimbursement or compensation by
insurance or otherwise, (B) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (C) by cessation of deferrals under this Plan.

(c)                                  If the Committee, in its sole discretion,
approves a Participant’s petition for payout from the Plan, the Participant
shall receive a payout from the Plan within 60 days of the date of such
approval, and the Participant’s deferral election for that year under the Plan
shall be terminated as of the date of such approval.

(d)                                 In addition, a Participant’s deferral
elections under this Plan shall be terminated to the extent the Committee
determines, in its sole discretion, that termination of such Participant’s
deferral elections is required pursuant to Treas. Reg. §1.401(k)-1(d)(3) for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan. 
If the Committee determines, in its sole discretion, that a termination of the
Participant’s deferrals is required in accordance with the preceding sentence,
the Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.

(e)                                  Notwithstanding the foregoing, the
Committee shall interpret all provisions relating to a payout and/or termination
of deferrals under this Section 4.4 in a manner that is consistent with Code
Section 409A and related Treasury guidance and Regulations.

15


--------------------------------------------------------------------------------




ARTICLE 5

Change in Control Benefit

5.1                                 Change in Control Benefit.  A Participant,
in connection with his or her commencement of participation in the Plan, shall
irrevocably elect on an Election Form whether to (i) receive a Change in Control
Benefit upon the occurrence of a Change in Control, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
or around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, or (ii) to have his or her Account Balance
remain in the Plan upon the occurrence of a Change in Control and to have his or
her Account Balance remain subject to the terms and conditions of the Plan.  If
a Participant does not make any election with respect to the payment of the
Change in Control Benefit, then such Participant’s Account Balance shall remain
in the Plan upon a Change in Control and shall be subject to the terms and
conditions of the Plan.

5.2                                 Payment of Change in Control Benefit.  The
Change in Control Benefit, if any, shall be paid to the Participant in a lump
sum no later than 60 days after the Participant’s Benefit Distribution Date. 
Notwithstanding the foregoing, the Committee shall interpret all provisions in
this Plan relating to a Change in Control Benefit in a manner that is consistent
with Code Section 409A and related Treasury guidance and Regulations.

ARTICLE 6
Retirement Benefit

6.1                                 Retirement Benefit.    A Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

6.2                                 Payment of Retirement Benefit.

(a)                                  In connection with a Participant’s election
to defer an Annual Deferral Amount, the Participant shall elect the form in
which his or her Annual Account for such Plan Year will be paid.  The
Participant may elect to receive each Annual Account in the form of a lump sum
or pursuant to an Annual Installment Method of 5, 10, or 15 years.  If a
Participant does not make any election with respect to the payment of an Annual
Account, then the Participant shall be deemed to have elected to receive such
Annual Account as a lump sum.

(b)                                 A Participant may change the form of payment
for an Annual Account by submitting an Election Form to the Committee in
accordance with the following criteria:

(i)                                     The election to modify the form of
payment for such Annual Account shall have no effect until at least twelve (12)
months after the date on which the election is made; and

(ii)                                  Each payment related to such Annual
Account shall be delayed at least five years from the originally scheduled
Benefit Distribution Date for such Annual Account.

16


--------------------------------------------------------------------------------




For purposes of applying the requirements above, the right to receive an Annual
Account in installment payments shall be treated as the entitlement to a single
payment.  The Committee shall interpret all provisions relating to an election
described in this Section 6.2 in a manner that is consistent with Code Section
409A and related Treasury guidance or Regulations.

The Election Form most recently accepted by the Committee in accordance with the
criteria set forth above shall govern the payout of the applicable Annual
Account.

(c)                                  The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the Benefit
Distribution Date.  Remaining installments, if any, shall continue in accordance
with the Participant’s election for each Annual Account and shall be paid no
later than 60 days after each anniversary of the Benefit Distribution Date.

ARTICLE 7
Termination Benefit

7.1                                 Termination Benefit.  A Participant who
experiences a Termination of Employment shall receive, as a Termination Benefit,
his or her vested Account Balance, calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion.

7.2                                 Payment of Termination Benefit.  The
Termination Benefit shall be paid to the Participant in a lump sum payment no
later than 60 days after the Participant’s Benefit Distribution Date.

ARTICLE 8
Disability Benefit

8.1                                 Disability Benefit. Upon a Participant’s
Disability, the Participant shall receive a Disability Benefit, which shall be
equal to the Participant’s vested Account Balance, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as selected
by the Committee in its sole discretion.

8.2                                 Payment of Disability Benefit.

(a)                                  If a Participant becomes Disabled prior to
being eligible for Retirement, the Participant’s Disability Benefit will be paid
in a lump sum payment.

(b)                                 If a Participant becomes Disabled on or
after becoming eligible for Retirement, the Participant’s Disability Benefit
shall be paid in the form in which the Participant elected to receive his or her
Retirement Benefit for each Annual Account in accordance with Section 6.2.

(c)                                  The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the Benefit
Distribution Date.  Remaining installments, if any, shall continue in accordance
with the Participant’s election for each Annual Account and shall be paid no
later than 60 days after each anniversary of the Benefit Distribution Date.

17


--------------------------------------------------------------------------------




ARTICLE 9
Death Benefit

9.1                                 Death Benefit.  The Participant’s
Beneficiary(ies) shall receive a Death Benefit upon the Participant’s death
which will be equal to the Participant’s vested Account Balance, calculated as
of the close of business on or around the Participant’s Benefit Distribution
Date, as selected by the Committee in its sole discretion.

9.2                                 Payment of Death Benefit.  The Death Benefit
shall be paid to the Participant’s Beneficiary(ies) in a lump sum payment no
later than 60 days after the Participant’s Benefit Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1                           Beneficiary.  Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant.  The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

10.2                           Beneficiary Designation; Change; Spousal
Consent.  A Participant shall designate his or her Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the Committee or
its designated agent.  A Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time.  If the Participant names someone other than his or
her spouse as a Beneficiary, spousal consent is required and shall be provided
in a form designated by the Committee, executed by such Participant’s spouse and
returned to the Committee.  Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled.  The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

10.3                           Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Committee or its designated agent.

10.4                           No Beneficiary Designation.  If a Participant
fails to designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3
above or, if all designated Beneficia­ries predecease the Participant or die
prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse.  If the Participant has no surviving spouse, the benefits remaining
under the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.

10.5                           Doubt as to Beneficiary.  If the Committee has
any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee shall have the right, exercisable in its discretion, to
cause the Participant’s Employer to withhold such payments until this matter is
resolved to the Committee’s satisfaction.

18


--------------------------------------------------------------------------------




10.6                           Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

ARTICLE 11
Leave of Absence

11.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take a paid leave of absence from
the employment of the Employer, and such leave of absence does not constitute a
separation from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, (i) the Partici­pant
shall continue to be considered eligible for the benefits provided in Articles
4, 5, 6, 7, 8, or 9 in accordance with the provisions of those Articles, and
(ii) the Annual Deferral Amount shall continue to be withheld during such paid
leave of absence in accordance with Section 3.3.

11.2                           Unpaid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer to take an unpaid leave of absence from
the employ­ment of the Employer for any reason, and such leave of absence does
not constitute a separation from service, as determined by the Committee in
accordance with Code Section 409A and related Treasury guidance and Regulations,
such Participant shall continue to be eligible for the benefits provided in
Articles 4, 5, 6, 7, 8, or 9 in accordance with the provisions of those
Articles. However, the Participant shall be excused from fulfilling his or her
Annual Deferral Amount commitment that would otherwise have been withheld during
the period during which the unpaid leave of absence is taken.  If a Participant
returns from the leave of absence during the Plan Year in which leave of absence
began, the Participant’s deferral election shall be immediately reinstated for
the remainder of the year with respect to compensation earned subsequent to the
return from the leave of absence.  In addition, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.3 above.

11.3                           Leaves Resulting in Separation from Service.  In
the event that a Participant’s leave of absence from his or her Employer
constitutes a separation from service, as determined by the Committee in
accordance with Code Section 409A and related Treasury guidance and Regulations,
the Participant’s vested Account Balance shall be distributed to the Participant
in accordance with Article 6 or 7 of this Plan, as applicable.

ARTICLE 12
Termination of Plan, Amendment or Modification

12.1                           Termination of Plan.  Although the Company
anticipates that it will continue the Plan for an indefinite period of time,
there is no guarantee that the Company will continue the Plan or will

19


--------------------------------------------------------------------------------




not terminate the Plan at any time in the future.  Accordingly, the Company
reserves the right to Terminate the Plan, either entirely or with respect to one
or more Employers participating in the Plan.  Such action shall be taken by the
Board of Directors or its delegate.  In the event of a Termination of the Plan,
the Measurement Funds available to Participants following the Termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the
Termination of the Plan is effective.  Following a Termination of the Plan,
Participant Account Balances shall remain in the Plan until the Participant
becomes eligible for the benefits provided in Articles 4, 5, 6, 7, 8 or 9 in
accordance with the provisions of those Articles.  The Termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination.  Notwithstanding the foregoing, to the extent permissible under
Code Section 409A and related Treasury guidance or Regulations, during the 30
days preceding or within 12 months following a Change in Control, the Company
shall be permitted to (i) terminate the Plan, and (ii) distribute the vested
Account Balances to Participants in a lump sum no later than 12 months after the
Change in Control, provided that all other substantially similar arrangements
sponsored by such Company are also terminated and all balances in such
arrangements are distributed within 12 months of the termination of such
arrangements.

12.2                           Amendment.

(a)                                  The Company, acting through its Board of
Directors or a delegate of the Board of Directors, may, at any time, amend or
modify the Plan in whole or in part with respect to the Company or a particular
Employer.  Notwithstanding the foregoing, (i) no amendment or modification shall
be effective to decrease the value of a Participant’s vested Account Balance in
existence at the time the amendment or modification is made, and (ii) no
amendment or modification of this Section 12.2 or Section 13.2 of the Plan shall
be effective.

(b)                                 Notwithstanding any provision of the Plan to
the contrary, in the event that the Company determines that any provision of the
Plan may cause amounts deferred under the Plan to become immediately taxable to
any Participant under Code Section 409A and related Treasury guidance or
Regulations, the Company may (i) adopt such amendments to the Plan and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company determines necessary or appropriate to
preserve the intended tax treatment of the Plan benefits provided by the Plan
and/or (ii) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of Code Section 409A and related
Treasury guidance or Regulations.

12.3                           Plan Agreement.  Despite the provisions of
Sections 12.1 and 12.2 above, if a Participant’s Plan Agreement contains
benefits or limitations that are not in this Plan document, the Company may only
amend or terminate such provisions with the written consent of the Participant.

12.4                           Effect of Payment.  The full payment of the
Participant’s vested Account Balance under Articles 4, 5, 6, 7, 8, or 9 of the
Plan shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under this Plan, and the Participant’s Plan Agreement
shall terminate.

20


--------------------------------------------------------------------------------




ARTICLE 13
Administration

13.1                           Committee Duties.  Except as otherwise provided
in this Article 13, this Plan shall be administered by a Committee, which shall
consist of the Board, or such committee as the Board shall appoint.  Members of
the Committee may be Participants under this Plan.  The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administra­tion of this Plan, and
(ii) decide or resolve any and all ques­tions, including benefit entitlement
determinations and interpretations of this Plan, as may arise in connection with
the Plan.  Any individual serving on the Committee who is a Participant shall
not vote or act on any matter relating solely to himself or herself.  When
making a determination or calculation, the Committee shall be entitled to rely
on information furnished by a Participant or the Company.

13.2                           Administration Upon Change in Control. Within 120
days following a Change in Control, an independent third party administrator
(the “Administrator”) may be selected by the individual who, immediately prior
to the Change in Control, was the Company’s Chief Executive Officer (the
“Ex-CEO”).  The Committee, as constituted prior to the Change in Control, shall
continue to be the Administrator until the earlier of (i) the date on which such
independent third party is selected and approved, or (ii) the expiration of the
120 day period following the Change in Control.  If an independent third party
is not selected within 120 days of such Change in Control, the Committee, as
described in Section 13.1 above, shall be the Administrator.  The Administrator
shall have the discretionary power to determine all questions arising in
connection with the administration of the Plan and the interpretation of the
Plan, including, but not limited to, benefit entitlement determinations;
provided, however, upon and after the occurrence of a Change in Control, the
Administrator shall have no power to direct the investment of Plan assets or
select any investment manager or custodial firm for the Plan.  Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date and
circumstances of the Termination of Employment, Disability, or death of the
Participants, and such other pertinent information as the Administrator may
reasonably require.  Upon and after a Change in Control, the Administrator may
be terminated (and a replacement appointed) by the Ex-CEO.  Upon and after a
Change in Control, the Administrator may not be terminated by the Company.

13.3                           Agents. In the administration of this Plan, the
Committee or the Administrator, as applicable, may, from time to time, employ
agents and delegate to them such administrative duties as it sees fit (including
acting through a duly appointed representative) and may from time to time
consult with counsel.

13.4                           Binding Effect of Decisions.  The decision or
action of the Committee or Administrator, as applicable, with respect to any
question arising out of or in connection with the administration,

21


--------------------------------------------------------------------------------




interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

13.5                           Indemnity of Committee.  All Employers shall
indemnify and hold harmless the members of the Committee, any Employee to whom
the duties of the Committee may be delegated, and the Administrator against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such Employee or the
Administrator.

13.6                           Employer Information.  To enable the Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee and/or Administrator,
as the case may be, on all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the compensation of its Participants, the date and circum­stances of the
Retirement, Disability, death or Termination of Employment of its Participants,
and such other pertinent information as the Committee or Administrator may
reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1                           Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer.  The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

ARTICLE 15
Claims Procedures

15.1                           Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within 60 days after such notice was
received by the Claimant.  All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred.  The claim must
state with particularity the determination desired by the Claimant.

15.2                           Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, but no later than 90 days
after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90 day period.  In no event shall such extension
exceed a period of 90 days from the end of the initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the benefit
determination.  The Committee shall notify the Claimant in writing:

22


--------------------------------------------------------------------------------




(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

(iv)                              an explanation of the claim review procedure
set forth in Section 15.3 below; and

(v)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

15.3                           Review of a Denied Claim.  On or before 60 days
after receiving a notice from the Committee that a claim has been denied, in
whole or in part, a Claimant (or the Claimant’s duly authorized representative)
may file with the Committee a written request for a review of the denial of the
claim.  The Claimant (or the Claimant’s duly authorized representative):

(a)                                  may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the claim
for benefits;

(b)                                 may submit written comments or other
documents; and/or

(c)                                  may request a hearing, which the Committee,
in its sole discretion, may grant.

15.4                           Decision on Review.  The Committee shall render
its decision on review promptly, and no later than 60 days after the Committee
receives the Claimant’s written request for a review of the denial of the
claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial 60
day period.  In no event shall such extension exceed a period of 60 days from
the end of the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

(a)                                  specific reasons for the decision;

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

23


--------------------------------------------------------------------------------




(c)                                  a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

(d)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

15.5                           Arbitration/Interest on Unpaid
Amounts/Controlling Law.

(a)                                  The Participant or Beneficiary may submit
the controversy to final and binding arbitration pursuant to the then most
applicable Rules of the American Arbitration Association (“AAA”); provided,
however, that unless the parties otherwise agree, the arbitration shall be
before a single arbitrator selected either by mutual agreement or, failing
agreement, from a list of seven arbitrators provided by AAA, (1) four of whom
shall be retired judges of the Superior or Appellate Courts of California who
are residents of Santa Clara, counties adjoining to Santa Clara County, or San
Francisco County, and, if such list exists at the time of the dispute, who are
members of the Independent List of Retired Judges, and (2) three of whom shall
be members of the National Academy of Arbitrators, resident in Santa Clara,
counties adjoining to Santa Clara County, or San Francisco County.  In the event
the parties are unable to agree upon such an arbitrator from such list of seven,
each party shall strike one name in turn with the first to strike being chosen
by lot.  When only one name remains, that person shall be the parties’
arbitrator.  The parties hereto expressly waive their rights, if any, to have
such matters heard by a jury or a judge, whether in state or federal court.  The
cost of the arbitration, including, but not limited to, any reasonable legal
fees or other expenses incident thereto incurred in connection with such
arbitration, shall be borne by the Employer unless the arbitrators(s) determines
that the Participant’s or Beneficiary’s claim is frivolous, in which case the
Participant or Beneficiary shall bear his own legal fees.  In the arbitration
the Committee’s decision on appeal shall be upheld unless the arbitrator(s)
determine that the decision constitutes an abuse of discretion.

(b)                                         The Employer agrees to pay interest
on any amounts payable to a Participant or Beneficiary under this Plan which are
not paid within 30 days after the date when due and on any money judgment which
is awarded to the Participant or Beneficiary following a proceeding to enforce
any portion of this Plan from the date that payments should have been made under
this Plan.  Such interest shall be calculated at the prime rate offered by a
bank designated by the Committee, or its successor, from the date that payments
should have been made under this Plan to the time of actual payment.

ARTICLE 16
Trust

16.1                           Establishment of the Trust.  In order to provide
assets from which to fulfill its obligations to the Participants and their
Beneficiaries under the Plan, the Company may establish a trust by a trust
agreement with a third party, the trustee, to which each Employer may, in its
discretion, contribute cash or other property, including securities issued by
the Company, to provide for the benefit payments under the Plan, (the “Trust”).

24


--------------------------------------------------------------------------------




16.2                           Interrelationship of the Plan and the Trust.  The
provisions of the Plan and the Plan Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust shall govern the rights of the Employers, Participants and the
creditors of the Employers to the assets transferred to the Trust.  Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.

16.3                           Distributions From the Trust.  Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Employer’s obligations under this Plan.

ARTICLE 17
Miscellaneous

17.1                           Status of Plan.  The Plan is intended to be a
plan that is not qualified within the meaning of Code Section 401(a) and that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1).  The Plan shall be administered and interpreted (i) to the extent
possible in a manner consistent with the intent described in the preceding
sentence, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations.

17.2                           Unsecured General Creditor.  Participants and
their Bene­ficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer. 
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer.  An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

17.3                           Employer’s Liability.  An Employer’s liability
for the payment of benefits shall be defined only by the Plan and the Plan
Agreement, as entered into between the Employer and a Participant.  An Employer
shall have no obliga­tion to a Participant under the Plan except as expressly
provided in the Plan and his or her Plan Agreement.

17.4                           Nonassignability.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transfer­able.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

17.5                           Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement. 
The Participant’s

25


--------------------------------------------------------------------------------




participation in the Plan shall not create a right to further employment with
any Employer and shall not interfere with any ability of any Employer to
terminate the Participant’s employment relationship at any time with or without
cause.

17.6                           Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administra­tion of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Committee may deem necessary.

17.7                           Terms.  Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

17.8                           Captions.  The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

17.9                           Governing Law.  Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of California without regard to its conflicts of laws principles.

17.10                     Notice.  Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Adobe Systems Incorporated

Attn: Senior Director of Compensation and Benefits

345 Park Avenue

San Jose, CA 95110-2704

A second copy shall also be sent to the General Counsel for the Company, at the
same address listed above.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

17.11                     Successors.  The provisions of this Plan shall bind
and inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

17.12                     Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

26


--------------------------------------------------------------------------------




17.13                     Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

17.14                     Incompetent.  If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

17.15                     Court Order.  The Committee is authorized to comply
with any court order in any action in which the Plan or the Committee has been
named as a party, including any action involving a determination of the rights
or interests in a Participant’s benefits under the Plan.  Notwithstanding the
foregoing, the Committee shall interpret this provision in a manner that is
consistent with Code Section 409A and other applicable tax law.  In addition, if
necessary to comply with a qualified domestic relations order, as defined in
Code Section 414(p)(1)(B), pursuant to which a court has determined that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan, the Committee, in its sole discretion, shall have the
right to immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

17.16                     Distribution in the Event of Income Inclusion Under
409A.  If any portion of a Participant’s Account Balance under this Plan is
required to be included in income by the Participant prior to receipt due to a
failure of this Plan to meet the requirement of Code Section 409A and related
Treasury guidance or Regulations, the Participant may petition the Committee or
Administrator, as applicable, for a distribution of that portion of his or her
Account Balance that is required to be included in his or her income.  Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall distribute to the Participant immediately-available
funds in an amount equal to the portion of his or her Account Balance required
to be included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which amount shall not exceed the Participant’s unpaid vested Account Balance
under the Plan.  If the petition is granted, such distribution shall be made
within 90 days of the date when the Participant’s petition is granted.  Such a
distribution shall affect and reduce the Participant’s benefits to be paid under
this Plan.  Notwithstanding the preceding sentences of this section, if the
Committee determines that Code Section 409A requires that distribution of
Account Balances be automatic in order to comply with Code Section 409A, the
portion of a Participant’s Account Balance that fails to comply with the
requirements of Code Section 409A shall be automatically distributed.

17.17                     Deduction Limitation on Benefit Payments.  If an
Employer reasonably anticipates that the Employer’s deduction with respect to
any distribution from this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution from this Plan is deductible,
the

27


--------------------------------------------------------------------------------




Employer may delay payment of any amount that would otherwise be distributed
from this Plan.  Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.9 above.  The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m).

17.18                     Insurance.  The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of a Participant, in such amounts and in such
forms as the Trust may choose.  The Employers or the trustee of the Trust, as
the case may be, shall be the sole owner and beneficiary of any such insurance. 
The Participant shall have no interest whatsoever in any such policy or
policies.  Any application and procurement of insurance shall comply with
Section 101(j) of the Code, including the requirements requiring proper
notification to and consent by Participants.  A Participant who has elected to
be insured shall supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

IN WITNESS WHEREOF, the Company has signed this Plan document as of September
25, 2006.

 

“Company”

 

Adobe Systems Incorporated, a Delaware corporation

 

 

 

 

 

By:

/s/ Randy Furr

 

 

 

Randy Furr

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

28


--------------------------------------------------------------------------------